Exhibit 10.33

 

Securities and Exchange Commission

Washington, D.C. 20549

 

May 19, 2004

 

Ladies and Gentlemen:

 

We were previously principal accountants for ClubCorp, Inc. (“the Company”) and,
under the date of March 29, 2004, we reported on the consolidated financial
statements of ClubCorp, Inc. as of and for the years ended December 31, 2002 and
December 30, 2003. On May 13, 2004, our appointment as principal accountants was
terminated. We have read ClubCorp, Inc.’s statements included under Item 4 of
its Form 8-K dated May 19, 2004, and we agree with such statements, except that
we are not in a position to agree or disagree with ClubCorp Inc.'s statements
that the Audit Committee and Board of Directors participated in and approved the
decision to change independent accountants, the Company’s Board of Directors,
upon recommendation of the Audit Committee, has appointed Deloitte & Touche LLP
as the Company’s independent auditors for the fiscal year ending December 28,
2004, and that Deloitte & Touche LLP was not consulted regarding either (i) the
application of accounting principles to a specified transaction or the type of
audit opinion that might be rendered on ClubCorp, Inc.'s consolidated financial
statements, and neither a written report was provided to the Company nor oral
advice was provided that Deloitte & Touche LLP concluded was an important factor
considered by the Company in reaching a decision as to the accounting, auditing
or financial reporting issue; or (ii) any matter that was either the subject of
a disagreement or a reportable event.

 

Very truly yours,

 

KPMG LLP

 